Citation Nr: 0430490	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and a nervous disorder.  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO).  

The RO denied entitlement to service connection for PTSD, 
hepatitis C, hypertension, and a skin disorder.  The Board 
notes, however, that when the veteran filed his original 
claim in January 2001, he characterized his claim of 
entitlement to service connection for a psychiatric disorder, 
not only as a claim for PTSD, but also as a nervous disorder.  
Consequently, the Board has recharacterized the veteran's 
claims as noted on the cover page of this remand.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC)
In Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  

This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the RO has provided the veteran with general notice 
of the VCAA, the notice did not specifically indicate what 
evidence, if any, would be gathered by the appellant, and 
which evidence would be provided by VA in accordance with the 
directive in Quartuccio, supra.  In addition, the veteran has 
not been provided with the underlying laws and regulations 
governing the VCAA.  Further, given that the veteran's claims 
include entitlement to service connection for PTSD, a VCAA 
letter should provide adequate notice as to the types of 
alternative evidence that can be used by the veteran to 
authenticate his claimed stressors.  

Secondly, the veteran has consistently claimed that he has 
received ongoing treatment for the disorders at issue from 
the Westside VA Medical Center (VAMC) and Edward Hines VA 
Hospital.  He has alleged that his treatment at those 
facilities for PTSD and a skin disorder began as early as 
1970, while his treatment for hepatitis began as early as 
1973.  In August 2002, the RO was able to obtain medical 
records from Westside VAMC for the period dated from 1997 to 
2002.  After those records were obtained, the veteran 
continued to claim that all of the records of his treatment 
since service have not been obtained.  

Given that additional medical records are alleged to be 
located at VA facilities, the Board believes that it would be 
prudent to make another effort to obtain the medical evidence 
specified by the veteran.  Consequently, it is incumbent upon 
VA to assist the veteran in obtaining treatment records and 
medical evidence, the location of which has been identified 
in order to fully determine the nature and etiology of the 
disability at issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Third, it is noted that the veteran's recent skin disorder 
diagnoses includes tinea pedis, tinea manum, and 
onychomycosis, while his recent psychiatric diagnoses include 
PTSD and a depressive disorder.  It is also noted that his 
service medical records show treatment in 1968 and 1969 for 
skin rashes on the left leg and right foot, and treatment in 
October 1968 for complaints of a nervous condition.  Under 
U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The necessity for an appropriate 
examination is shown for the proper assessment of the 
veteran's claims of entitlement to service connection for a 
skin disorder and entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5103A (West 2002).  
Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claim, namely, 
competent medical evidence that would 
relate a current disorder at issue to 
service, and in the case of PTSD, the type 
of evidence that would tend to corroborate 
the veteran's claimed stressors.  An 
appropriate period of time should be 
allowed for response to this letter.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, who 
have treated him for any of the disorders 
at issue since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

After making all necessary inquiries of 
the veteran and obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
treatment records identified by the 
veteran.  Additional search should be 
made of the Westside VAMC and Edward 
Hines VA Hospital for the veteran's 
treatment records purported to date from 
the 1970's.  All records obtained should 
be associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The veteran should be asked to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  

He should be asked to provide to the best 
of his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  

The veteran is hereby advised that this 
information might be needed to search for 
verifying information.  

6.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

7.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCURR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

9.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination by an appropriate physician 
to show the nature, extent, and etiology 
of any psychiatric disorder(s) which may 
be present. 

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.

In determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCURR and/or 
the VBA AMC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis he/she must 
specifically identify which stressor(s) 
detailed in the USASCURR's and/or the 
VBA/AMC's report is/are responsible for 
that conclusion.  .

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.  Any and all opinions must be 
accompanied by a complete rationale.

If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

10.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a skin 
examination by an appropriate physician 
to show the nature, extent, and etiology 
of any skin disorder(s) which may be 
present. 

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated special tests and studies 
should be conducted.  The examiner 
must address the following medical 
questions:

Is it unlikely, likely, or at least as 
likely as not (examiner to choose one) 
that any skin disorder(s) found on 
examination is/are related to service 
on any basis, or if preexisting 
service, was/were aggravated thereby?  
If the examiner is unable to make such 
a determination based upon the 
existing evidence, he or she should so 
state.  A complete rationale for any 
opinions expressed should be provided.

11.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed, and pursue any 
development required by the record at 
hand, including further medical 
examination.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

12.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD and a nervous 
disorder, hepatitis C, hypertension, and 
a skin disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, and may result in a denial(s).  38 C.F.R. 
§ 3.655 (2004).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




